DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 7-9, 12-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. US PGPUB 2016/0009413.
Regarding claim 1, Lee discloses a multi-purpose station for docking, charging and refueling an unmanned aerial vehicle [fig. 1] comprising: 
a docking housing unit having a charging port [figs. 5-6, UAV docks on fixer 23  and charges using terminals 26 on fixer 23; pars. 9 & 55]; 
a power supply [par. 9, a power supply using solar, an engine or an external source provides or charging]; 
at least one sensor [par. 7]; 
a control module comprising a processor and a memory [pars. 61-70; figs. 9-10; the apparatus have a processor and a memory since it performs calculations and automatically performs the algorithm]; 
a locking and charging mechanism [figs. 1 & 6; a fixer 23 fixes the UAV (locks) and charges via supply nodes 26; pars. 55]; and 
a mounting bracket for attaching [par. 9 & 37; fig. 6, latches 24].
NB: Examiner is interpreting “a multi-purpose station for docking, charging and refueling” as a non-limiting intended use statement of the preamble.
Regarding claim 2, Lee discloses wherein the shape of the docking housing unit is a hexagonal cylinder, pyramid, triangle pyramid, or cylinder [par. 73, the fixer can be in the shape of a cylinder].
Regarding claim 4, Lee discloses wherein the station further comprising a protective enclosure positioned on top of the docking housing unit [fig. 5, doors 11; par. 54]. 	
Regarding claim 7, Lee discloses wherein the enclosure further comprising two or more protective covers configured to move toward each other to cover the docking housing unit or move away from each other to expose the docking housing unit [fig. 5, doors 11; par. 54]; and wherein the two or more protective covers are coupled to the enclosure operation mechanism [fig. 5; pars. 8, 36, 53-54 & 64, the doors automatically open].
Regarding claim 8, Lee discloses wherein the enclosure comprises at least one sensor  [fig. 5; pars. 8, 36, 53-54 & 64, the doors automatically open; based on a signal received from a sensor such as a Lidar or vision sensor].
	Regarding claim 9, Lee discloses wherein the docking housing unit further comprising a receiving assembly having at least one sensor [fig. 6; pars. 55-56; data monitoring unit 25].	
Regarding claim 12, Lee discloses a system for docking, charging, and refueling an unmanned aerial vehicle [fig. 1] comprising: 
one or more stations of claim 1 [fig. 1, station 100]; and 
a charging/docking/refueling frame adapted to be mounted on an unmanned aerial vehicle [pars. 52-57; figs. 5-6; fixer 23 mounts to the UAV 50].
NB: Examiner is interpreting “a system for docking, charging, and refueling” as a non-limiting intended use statement of the preamble.
	Regarding claim 13, Lee discloses further comprising a lower suspension mechanism [pars. 36-37; platform 12 that raises and lowers; figs. 1 & 5].
Regarding claim 14, Lee discloses a helipad having one or more sensors and a helipad mounting holder [figs. 1-2 & 5-6; station 100 comprises a plurality of helipads for aircraft 50 with sensors (pars. 7, 14 & 41-42) and a mounting holder 23/24 (par. 37)].
	Regarding claim 15, Lee discloses further comprising a load positioning member [pars. 36-37; platform 12 that raises and lowers; figs. 1 & 5].
	Regarding claim 16, Lee discloses an ID tag [pars. 57 & 65; unique patterns using IR/LED arrays to ID landing zones].
	Regarding claim 18, Lee discloses a method for aerial recharging and refueling of an unmanned aerial vehicle [fig. 1], comprising: providing a station of claim 1; 
by using the control module, directing and docking the unmanned aerial vehicle to the station [pars. 61-70; figs. 9-10; the apparatus have a processor and a memory 
since it performs calculations and automatically performs the algorithm; pars. 8, 36 & 53-54, the doors automatically open; pars. 61-70; figs. 9-10; figs. 1 & 6; a fixer 23 fixes the UAV (locks) and charges via supply nodes 26; pars. 38, 47 & 55, LED lamps guide the landing of the aircraft  50]; and 
performing at least one of recharging [par. 35] and refueling the unmanned aerial vehicle.
NB: Examiner is interpreting “a method for aerial recharging and refueling of an unmanned aerial vehicle” as a non-limiting intended use statement of the preamble.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US PGPUB 2016/0009413 in view of Gentry et al. US Patent 9,527,605.
Regarding claim 3, Lee discloses wherein the station comprises a GPS unit [pars. 7 & 42].
Lee does not explicitly disclose wherein the docking housing unit, per se, further comprises the GPS unit.
However, Gentry discloses a UAV docking system wherein the docking housing unit, per se, further comprises the GPS unit [fig. 7, docking housing unit 700 houses UAV 105 and has a GPS receiver 735; col. 9, lines 30-53].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Lee to further include wherein the docking housing unit, per se, further comprises the GPS unit for the purpose of increasing the accuracy of the UAV’s navigation, as taught by Gentry (col. 9, lines 30-53).
Regarding claim 11, Lee does not explicitly disclose wherein the docking housing unit further comprising a fuel tank.
	However, Gentry discloses a UAV docking system wherein the docking housing unit further comprising a fuel tank [col. 4, line 55-col. 5, line 35; the docking unit can include a full tank that the UAV can pick up].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Lee to further include wherein the docking housing unit further comprising a fuel tank for the purpose of providing fuel for a UAV which is gas-powered, as taught by Gentry (col. 4, line 55-col. 5, line 35).
	Regarding claim 17, Lee does not explicitly disclose wherein the charging/docking/refueling frame comprising a pipe adapted to connect to a fuel tank of the one or more stations.
	However, Gentry discloses a UAV docking system wherein the charging/docking/refueling frame comprising a pipe adapted to connect to a fuel tank of the one or more stations [col. 4, line 55-col. 5, line 35; a refueling nozzle can connect with the tank of the station to refill the tank of the UE].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Lee to further include wherein the charging/docking/refueling frame comprising a pipe adapted to connect to a fuel tank of the one or more stations for the purpose of providing fuel for a UAV which is gas-powered, as taught by Gentry (col. 4, line 55-col. 5, line 35).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US PGPUB 2016/0009413 in view of Werner et al. US PGPUB 2021/0070470.
Regarding claim 5, Lee discloses wherein the enclosure is configured to be in opened or closed position; the enclosure is coupled to an enclosure operation mechanism [fig. 5; pars. 8, 36 & 53-54, the doors automatically open].
Lee does not explicitly disclose wherein the enclosure is a parasol.
However, Werner discloses a UAV docking station wherein the enclosure is a parasol [par. 129; figs. 1-3, shielding device 9 is an umbrella].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Lee to further include  wherein the enclosure is a parasol for the purpose of shielding a human from the elements, As taught by Werner (pars. 121 & 152-153; fig. 2).
Regarding claim 6, Lee discloses wherein the docking housing unit further comprising an enclosure control module configured to close and open the enclosure [pars. 8, 36 & 53-54, the doors automatically open; pars. 61-70; figs. 9-10].
Lee does not explicitly disclose the enclosure is a parasol.
However, Werner discloses a UAV docking station wherein the enclosure is a parasol [par. 129; figs. 1-3, shielding device 9 is an umbrella].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Lee to further include  wherein the enclosure is a parasol for the purpose of shielding a human from the elements, As taught by Werner (pars. 121 & 152-153; fig. 2).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US PGPUB 2016/0009413 in view of Byers et al. US PGPUB 2016/0244187.
Regarding claim 10, Lee does not explicitly disclose wherein the docking housing unit further comprising a cooling and heating module.
However, Byers discloses a UAV docking system wherein the docking housing unit further comprising a cooling and heating module [pars. 44, 53 & 59; a cooling and heating module for the docked UAV].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Lee to further include wherein the docking housing unit further comprising a cooling and heating module for the purpose of removing waste heat and/or supplying heat in very cold environments, as taught by Byers (pars. 44, 53 & 59).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US PGPUB 2016/0009413 in view of Annan et al. US Patent 9,529,359.
	Regarding claim 19, Lee does not explicitly disclose the step of turning off the unmanned aerial vehicle after docking has been performed, by using the control module.
	However, Annan discloses a UAV docking system which performs the step of turning off the unmanned aerial vehicle after docking has been performed, by using the control module [col. 10 lines 35-43; a command is send to turn off the UAV after docking].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Lee to further include the step of turning off the unmanned aerial vehicle after docking has been performed, by using the control module for the purpose of conserving power, as taught by Annan (col. 10 lines 35-43).
	
Allowable Subject Matter
	With respect to claim 20, the following is an examiner's statement of reasons for the indication of allowable subject matter: the prior art fails to further teach or suggest “a method of long-distance cargo transporting by an unmanned aerial vehicle, comprising: picking up cargo using the lower suspension mechanism; performing at least one of recharging and refueling the unmanned aerial vehicle without landing; and dropping off cargo at a specified destination using the lower suspension mechanism” in combination with all the other elements recited in claims 1, 12 and 13, from which claim 20 depends.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859